Title: From James Madison to Thomas Jefferson, 28 March 1825
From: Madison, James
To: Jefferson, Thomas


        
          
            Dear Sir
            Montpellier Mar. 28. 1825
          
          I saw Col. Barbour yesterday, as I intended. He remains decided agst. relinquishing his Judgship without a previous experiment of the Chair in the University. He feels evidently a strong attraction towards it; and I think a growing one. It is quite possible that the experiment he is making of his Judicial duties, carrying him as they will beyond the Mountains, will diminish his preference of the place he holds. I did not allude to the idea mentioned in mine of yesterday, viz. of his taking the Chair of Law between his Spring & Fall Circuits, because I did not think myself warranted to do so; and I may add, because it occurred that he would have an interfering Call to the General Court at Richmd. It is much to be regretted that we are likely to lose him with so little prospect of an acc …  eptable substitute. I am persuaded, he would be able indefatigable and successful in his station if appointed; and that his Reputation for talents & Law acquirements spreading from Washington, would invite Students from other States.
          
            JM.
          
        
        
          I cd. not ascertain the views of His family; but discovered nothing of aversion to the University.
        
      